UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7940



In Re:   PAUL NAGY,

                                                          Petitioner.




         On Petition for Writ of Mandamus. (CA-04-617-5-FL)


Submitted:   March 11, 2005                 Decided:   March 24, 2005


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Paul Nagy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Nagy has filed a petition for writ of mandamus

seeking to have this court direct the district court to rule in an

action filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).   On December 9, 2004, the

district court entered its order dismissing the Bivens action.

Accordingly, we deny the mandamus petition as moot.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                              - 2 -